              Case 1:19-cr-00817-LAK Document 32 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,

                    -against-                                                          19-cr-0817 (LAK)


EDWARD RODRIGUEZ,

                                        Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                          MEMORANDUM AND ORDER


LEWIS A. KAPLAN, District Judge.

                 Edward Rodriguez, the defendant, was charged, among other things, with conspiring
to distribute, and possess with intent to distribute, Oxycodone in violation of 21 U.S.C. §§ 846 and
841(b)(l)(C). On November 20, 2019, he was arrested, arraigned before Magistrate Judge Sarah
Netbum, and ordered detained. He pled guilty to the aforementioned charge on March 12, 2020.
His plea was accepted on April 3, 2020. He currently is detained at the Metropolitan Detention
Center in Brooklyn ("MDC") and is awaiting sentencing.

                On April 6, 2020, Rodriguez appealed, purportedly pursuant to 18 U.S.C. § 3145( c),
for revocation or amendment of his detention order to permit his release to home confinement subject
to various conditions (DI 22). He "request[ed] release because of the risks posed by COVID-19." 1
The Court received extensive submissions of counsel and heard telephonic oral argument on April
10, 2020.

                According to the Pretrial Services Report, Rodriguez is 30 years old, a United States
citizen, and in "excellent physical health with no medical problems reported." He is a lifelong
resident of the New York metropolitan area and lives with his partner and their two young children
in the Bronx. He states that he would stay with them while awaiting sentencing if his motion were
granted.

               Rodriguez has had several drug-related convictions throughout his life. In 2008, he
pled guilty to possession of cocaine and a hallucinogen and was sentenced to 24 months of
incarceration. In 2010, he pled guilty to possession with intent to sell of cocaine and was sentenced
to 42 months of incarceration and three years of supervised release. In 2007, he pled guilty to
possession of, with intent to sell, marijuana and was sentenced to time served. His most recent
conviction, the Court is informed, was based on the distribution of eight Oxycodone pills.


                    0kt. 22.
Case 1:19-cr-00817-LAK Document 32 Filed 05/06/20 Page 2 of 3
             Case 1:19-cr-00817-LAK Document 32 Filed 05/06/20 Page 3 of 3



                                                                                                        3

Rodriguez perhaps is at greater risk of infection while incarcerated than if he were at home, that
conclusion to some degree is speculative..

                 Of course, the Court is entirely sympathetic to the concern that Mr. Rodriguez must
feel. He has little or no control over his environment while incarcerated. He is at some risk and can
do little about it where he is. But millions ofAmericans who are not incarcerated are very concerned
as well. And many of them to have little or no ability to control their environments. Consider the
situations ofour police, fire and ambulance members, our grocery personnel, our pharmacy workers,
and hordes of others who are doing the best they can for all of us notwithstanding the risks.

                Finally, it would be wrong to ignore the risk to the public safety of releasing Mr.
Rodriguez. He now has been convicted ofmultiple drug felonies, certainly this latest committed at
an age when he most assuredly should have known better. We are facing severe economic
consequences ofthe pandemic. The risk that Mr. Rodriguez would involve himselfin the drug trade
if released in order to make ends meet is significant.

                 Release pursuant to the final clause of 18 U.S.C. § 3145(c), upon which defendant
relies, is available only if, in addition to exceptional reasons warranting release, the defendant meets
the conditions set forth in Sections 3143(a)(l) or (b)(l). This Court cannot find, by clear and
convincing or even a preponderance of the evidence, that release of this defendant would not pose
a danger to the safety of any other person or the community given the risk of further drug activities
and the risk of his transmission of the virus to others. Accordingly, the precondition to the
availability of the final clause of Section 3145(c) is not satisfied. Even ifit were satisfied, it has not
been "clearly shown that there are exceptional reasons why [Mr. Rodriguez's] detention would not
be appropriate."

              What defendant characterizes as an appeal from a detention order pursuant to 18
U.S.C. § 3145(c)7 is denied.

                SO ORDERED.

Dated:          May 5, 2020




         7

                It arguably would be characterized more properly as a motion, pursuant to 18 U.S.C. §
                3 l 45(b), for review of a detention order. But nothing turns on the distinction.
